Title: To George Washington from Bryan Fairfax, 4 August 1783
From: Fairfax, Bryan
To: Washington, George


                        
                            Dear Sir
                            Towlston August the 4th 1783.
                        
                        I wrote to Your Excellency about ten days ago relating to the building a Mill on Difficult, and mentioned the
                            Hint that had also been given to me about it, but that I had not been able to learn that there was any such design and
                            also my Opinion that it would not be done without my concurrence, which would not be had. Since which I have had another
                            Hint from the same Hand, with an application at the same time to purchase one or two Acres of me for that purpose. If it
                            is the same Person that informed Mr Washington of it, it does not look well. However if there be a Design in the Tenant
                            & others to build one, the Court may perhaps consider Yr Excellency’s Absence and not hastily grant an Order of
                            condemnation. I have supposed that You probably might be returning Home to enjoy that Quiet so necessary after such a
                            continued Application of Mind, and therefore purpose to send this to Mount Vernon either to wait Yr Arrival, or to be
                            forwarded as it may be thot proper.
                        From something I saw in the Papers I was for a time uncertain whether You might not take a Voyage to Paris—in
                            either Case I think it would please me to hear of Your finding that Ease from Care that is so refreshing to the Mind after
                            long Toils and Embarassment. I remain with great Attachment Yr Excellency’s Most obliged & Obedt Servt
                        
                            Bryan Fairfax
                        
                    